Citation Nr: 1717414	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sleep apnea and asthma, to include as due to an undiagnosed illness, and as secondary to his service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for diabetes mellitus, to include as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and from November 1986 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for obstructive sleep apnea (December 2008 rating decision) and diabetes mellitus (January 2011 rating decision).  Following the Veteran's appeal of the sleep apnea claim, in a February 2010 rating decision, the RO continued the previous denial of service connection for obstructive sleep apnea.  The RO also granted a 10 percent disability rating for lumbar strain (April 2008 rating decision).

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.

In January 2015, the Board remanded the claim for further development.

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed sleep apnea had its onset in service.

2.  The Veteran does not have a current respiratory condition (other than sleep apnea), to include asthma.

3.  The Veteran's diabetes mellitus type II did not have its onset in service, did not manifest to a compensable degree within one year of service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for a respiratory condition (other than sleep apnea), to include asthma, have not been met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for establishing entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

In the present case, VA's duty to notify was satisfied by way of May 2008 and August 2010 letters to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.  As noted above, the Board remanded this case in January 2015, in part, to obtain any outstanding VA treatment records and outstanding Naval Hospital records.  As directed by the Board, the AOJ obtained updated VA treatment records.  Additionally, in December 2015, the AOJ contacted the Jacksonville Naval Hospital to inquire about the procedures for obtaining the Veteran's records.  Subsequently, the AOJ contacted the Veteran and informed him that the AOJ could obtain the records for him; however, the Veteran indicated that he would go to the Naval Hospital and have the records sent to the AOJ.  See December 2015 Report of General Information.  To date, no additional Naval Hospital Records were provided.  In light of the foregoing, the Board finds that there has been substantial compliance with its January 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent VA examinations to evaluate his diabetes in November 2010 and January 2016, and he underwent VA respiratory conditions examinations in July 2012 and January 2016.  The Board finds that, taken together, the VA examination reports and opinions are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the January 2016 examination reports substantially comply with its January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner examined the Veteran, reviewed the claims file, and provided adequate rationales for the opinions contained therein.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in the remand after the hearing, the Veteran was given the opportunity to submit additional evidence in support of his claim and to undergo a VA examination in order to obtain information regarding the nature the Veteran's claimed conditions.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that although he was first diagnosed with sleep apnea in January 2008, he exhibited symptoms of this disorder in service and immediately after discharge.  

As an initial matter, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea based on the results of a sleep study test.  See February 2016 VA Examination Report; January 2008 Private Treatment Record.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Although service treatment records are negative for any treatment or diagnoses of sleep apnea, the Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained of sleep apnea in service, but rather that it first manifested in service.  The Veteran's wife reported that the Veteran experienced symptoms of sleep apnea in service, including loud snoring and breathing cessation.  The Veteran's wife is competent to report that she witnessed the Veteran's sleeping patterns and various symptoms during service as they are within the realm of her personal experience and are capable of lay observation.  See Layno, 6 Vet. App. at 469-70 (a layperson is competent to report on that of which he or she has personal knowledge).  Moreover, the Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.

Thus, based on the competent and credible lay statements from the Veteran's wife describing symptoms of snoring, fatigue, and apneic episodes witnessed during service, the Board is persuaded that the Veteran had symptoms suggestive of sleep apnea during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.  In this case, the evidence contains conflicting opinions on this point.

In a letter received by VA in May 2008, the Veteran's primary care physician reported that the Veteran had been diagnosed with severe sleep apnea.  The physician opined that the Veteran "more likely than not suffered from sleep apnea for the past 7 to 10 years.  Starting out in a milder form and then progressing to the severe form he suffers from know [sic]."  The physician based this opinion on "a review of his medical history and making note of his service connected disabilities (Gerd, High blood pressure) and considering the fact that [the Veteran] has been classified Obese for 10 years, since 1997."

On the other hand, a January 2016 VA examiner opined that the Veteran's sleep apnea was not related to service.  The examiner noted the Veteran's reports of apnea starting in service, but found that "the objective evidence within the MTR (to include history given by the [V]eteran during prior visits) contradict Veteran's more recent recollections."  Additionally, the examiner indicated that obesity is the "best documented risk factor for OSA" and noted that the Veteran's weight increased by 16 percent between December 2005 and February 2008.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the February 2016 VA examiner provided a rationale for the negative nexus opinion, but seems to have discounted the Veteran's and his wife's competent and credible reports of symptomatology and did not explain why the Veteran's documented in-service obesity was not as likely a cause of his sleep apnea.  The Board further notes that it is not clear whether the treating physician reviewed the Veteran's claims file.  However, the record does reflects that he was familiar with the Veteran's medical history and that he did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims-file.  Thus, the opinion remains probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  That said, the Board finds no adequate reason to favor the negative opinion over the positive opinion that is favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's current sleep apnea had its onset in service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence of sleep apnea symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted.

B. Respiratory Condition (other than Sleep Apnea), Claimed as Asthma

The Veteran also seeks entitlement to service connection for asthma, which he contends had its onset during his active service.  

A February 1993 service treatment record shows that the Veteran was seen for a one week history of pain on inspiration.  He reported a history of asthma.  On examination, the Veteran's lungs were clear, and the assessment was "normal exam."  A July 1993 service treatment record shows that the Veteran reported a dull pain in his chest for one week and a cold for four to five days.  He reported coughing up thick, yellow sputum.  On examination, the Veteran's chest sounds were clear bilaterally.  The assessment was "chest congestion."  A chest x-ray performed the next day to rule-out infiltration showed "increased peribronchial markings right base."  The assessment was "X-ray no infiltration...PT states that he is feeling much better today."  

Subsequent service treatment records are silent for any mention of asthma.  An October 1994 service treatment record shows that the Veteran denied a history of lung disease.  The Veteran denied a history of asthma during in-service examinations in October 1995, August 2001, May 2002, and May 2004.  

Post-service treatment records are silent for a diagnosis of or treatment for asthma until 2012.  The Veteran denied relevant symptoms of asthma, including dyspnea, cough, and shortness of breath during a March 2005 private treatment visit, and he specifically denied a history of asthma in December 2007.  See December 2007 Naval Hospital Records.  

A January 2012 Naval Hospital record shows that the Veteran presented for a "f/u for asthma."  The Veteran reported a "previous history of asthma with symptoms frequently worse during the wintertime."  On examination, the Veteran's lungs were clear to auscultation, and no wheezing, rhonchi, or rales/crackles were heard.  The assessment was "asthma, mild, persistent."  

In a January 2012 statement, the Veteran referenced the aforementioned February 1993 service treatment record.  He indicated that "I was told by the medical staff that all my problems were related to asthma and that I had a history of asthma related chest pain incidents."  The Veteran also referenced the aforementioned July 1993 chest x-ray showing increased peribronchial markings, which he indicated "was used to establish the diagnosis of asthma."  

The Veteran was afforded a VA respiratory conditions examination in July 2012.  The Veteran reported that he was diagnosed and treated for asthma while in service.  A pulmonary function test (PFT) was normal.  The examiner noted the Veteran's in-service report of a history of asthma and his January 2012 diagnosis of asthma.  The examiner indicated that there was no objective evidence for a diagnosis of asthma and that "it appears that the Vet[eran] was diagnosed with asthma based on his subjective complaints and not a PFT."  

The Veteran was afforded a VA respiratory conditions examination in January 2016.  The Veteran reported that he was diagnosed with asthma in service and that he was currently treated for asthma with an inhaler.  The examiner conducted an extensive review of the claims file and opined that the Veteran did not currently have, and had not ever had, an asthma disability.  The examiner noted the February 1993 service treatment record for pain on inspiration and indicated that "the clinical assessment was normal exam, not asthma, or any other condition."  The examiner indicated that "if the clinician had even suspected that Veteran might have an asthma condition, bronchodilator therapy would have been prescribed, and the condition re-assessed prior to a return to duty, especially during February (cold)."  The examiner concluded that the Veteran's January 2012 assertion that he was told by medical staff that all of his problems were related to asthma "is not supported by the 16 Feb 1993 entry."  

The examiner also noted the July 1993 chest x-ray showing peribronchial markings, as well as the Veteran's assertion that this x-ray was used to establish the diagnosis of asthma.  The examiner indicated that this assertion "is not supported by basic clinical fact" that chest x-ray abnormalities are not used to diagnose asthma.  The examiner explained that "imaging is used in order to exclude other potential causes of breathing difficulty" and that "in the absence of comorbid illness, the chest radiograph is almost always normal in patients with asthma."  The examiner also indicated that "[p]eribronchial markings are non-specific findings seen in many situations-to include acute bronchitis (the condition which was most likely the cause of the signs/symptoms described within the 8/1993 STR)."  

The examiner also noted the January 2012 treatment record showing a diagnosis of asthma.  The examiner first indicated that although the record reflects that it was a follow-up for asthma, asthma was entered into the active problem list on the same date and multiple visit entries from 2006 through the 2012 entry "document the absence of a chronic lower respiratory/lung/pulmonary condition such as asthma."  The examiner indicated that the diagnosis was based "solely on the Veteran's report of cough and wheezing and h/o prior asthma condition."  The examiner also noted that a lung examination performed during that visit was normal.  The examiner reviewed treatment records subsequent to the January 2012 visit and indicated that none of them show complaints of or treatment for asthma or asthma-like symptoms.  The examiner also noted that although the Veteran was prescribed an inhaled bronchodilator in January 2012, the prescription expired with one refill remaining, and no other prescriptions for asthma medications are located in the subsequent treatment records.  

The examiner summarized that the medical treatment record "as a whole goes against a diagnosis of chronic asthma."  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a respiratory condition, claimed as asthma, must fail because the medical evidence of record does not indicate a current diagnosis of this condition.  The Board acknowledges the January 2012 treatment record showing a diagnosis of asthma.  However, this diagnosis is outweighed, and called into question, by the bulk of the record evidence, including the July 2012 and January 2016 VA opinions that the Veteran does not have asthma and the July 2012 pulmonary function test showing no asthma.  The Board may reject medical diagnoses to the extent they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The aforementioned January 2016 VA opinion is highly probative on the issue of whether the Veteran has a current disability of asthma.  It was based upon an extensive and thorough review of the Veteran's claims file, pertinent medical records, and an examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  

Moreover, to the extent the Veteran is offering a diagnosis of asthma, as a lay person without appropriate medical expertise, his own opinion asserting such a diagnosis does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)  (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The Board finds that the VA opinions indicating that the Veteran does not suffer from asthma, combined with the evidence showing normal chest x-rays, pulmonary function testing, and physical examinations, is the most probative evidence of record on the issue.  As such, the competent medical evidence of record is against a finding that the Veteran has a respiratory condition (other than sleep apnea), claimed as asthma.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a respiratory condition (other than sleep apnea), that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C. Diabetes Mellitus

The Veteran seeks service connection for diabetes.  He contends that he was diagnosed with diabetes shortly after his September 2004 discharge from service and that he actually had the disorder in service.  He also asserts that in-service Anthrax shots caused his currently diagnosed diabetes.  See November 2014 Hearing Testimony.  Finally, the Veteran contends that he has diabetes due to his service in the Persian Gulf.  See June 2014 Correspondence.  

Service treatment records are silent for a diagnosis of diabetes.  They show that the Veteran received three Anthrax immunizations in January and February 2003.  During a May 2004 separation examination, the Veteran's glucose was 101.  The Veteran was discharged in September 2004.  

During a VA new patient examination in January 2005, the Veteran denied a history of diabetes.  The Veteran's fasting blood sugar (FBS) was 110, and the assessment was "glucose intolerant; FBS 110."  He was referred for a nutrition consultation.  A February 2005 VA nutrition consultation note reflects that the Veteran was seen "for nutrition counseling for newly diagnosed Type 2 Diabetes."  The VA dietician noted an assessment of "Type 2 diabetes, newly diagnosed."  

A May 2005 VA treatment record shows a glucose level of 86 and A1C level of 5.4.  In June 2005, a diagnosis of "glucose intolerant" was noted.  A December 2005 VA treatment record shows a glucose level of 96 and A1C level of 5.7.  The "glucose intolerant" diagnosis was continued.  A June 2007 VA treatment record shows a glucose level of 92 and an A1C level of 6.0.  The assessment was "impaired fasting glucose ? Dx'ed 2004."  

Naval Hospital treatment records dated from 2005 to 2010 do not reflect a history or diagnosis of, or treatment for, diabetes.  A July 2009 Naval Hospital treatment record shows a glucose level of 117 and a glycohemoglobin level of 6.06.

A July 2010 Naval Hospital record shows that the Veteran reported increased urinary frequency, polyuria, polydipsia, and excessive sweating.  The Veteran's glucose level was 363 and his hemoglobin A1C was 11.4.  He was diagnosed with "diabetes mellitus, uncontrolled, new onset."  

In an August 2010 statement, the Veteran asserted that his diabetes "existed on active duty but I was not evaluated nor did the military do lab work on me over the last 2 years of my career due to my deployment in support of the war."  The Veteran also noted that his VA doctor diagnosed him with diabetes in January 2005, within three months of his separation from service.  

The Veteran was afforded a VA examination in November 2010.  The Veteran claimed that he was diagnosed with diabetes in 2005, but he was not started on medications or instructed on how to treat the disease.  He reported that he had increased thirst and urination in July 2010, and he was diagnosed with diabetes based on his bloodwork.  The examiner indicated that a claims file review showed that the Veteran was diagnosed as "glucose intolerant" in January 2005, but he was not diagnosed with diabetes until July 2010.

During the November 2014 hearing, the Veteran testified that he and 30 other people had Anthrax shots in 2003.  He testified that the shots made 15 of the 30 people sick and that he "started having side effects."  He indicated that it was after the Anthrax shot that he "first noticed that something was happening to [him]," but he could not "put a finger on it."  The Veteran testified that he separated from the military about nine months after the Anthrax shots.  The Veteran indicated that he first heard he had diabetes when he first went to the VA and the doctor told him that his "blood work was out of place" and "didn't look good."  The Veteran indicated that the doctor told him they needed to put him on Metformin or he needed to change his diet.  The Veteran testified that he changed his diet, but it did not work and "on the next testing they did, I got diagnosed with diabetes shortly after."  

The Veteran submitted a March 2015 news release regarding testimony before the United States House of Representatives regarding the "the increased risk of autoimmunity following immunization in the military and the link between vaccines and diabetes."  The new release indicated that evidence was presented showing that "[t]he anthrax vaccine may cause 1 in every 1,000 recipients to develop insulin dependent [sic]."  

The Veteran was afforded a VA examination in January 2016.  The Veteran reported being advised of an elevated glucose level less than a year after service, and he was advised to lose weight and go on a healthy diet.  After reviewing the claims file and examining the Veteran, the examiner opined that it is less likely as not that diabetes mellitus is related to the Veteran's service, to include anthrax vaccination, or that it manifested within one year of separation.  The examiner noted that a single elevated plasma glucose of 110 in January 2005 is "located among four readings from 1/2005 to 7/2007 (other 3 readings are 86, 96, and 92 mg/dL)."  The examiner noted that the VA physician rendered an assessment of "glucose intolerant" and advised the Veteran to lose weight, diet, and start an exercise program.  The examiner indicated that "from a clinical management standpoint-an obese patient with hypertension, knee complaints, and family history of DMII (as in this [V]eteran's case) would receive the same recommendation for dietary change [and] weight loss, even if his glucose had been normal."

The examiner cited to the American Diabetes Association's (ADA) accepted criteria for a diagnosis of diabetes mellitus, which includes fasting plasma glucose at or above 126 or A1C above 6.5.  The examiner indicated that ADA criteria for a diagnosis of diabetes were first met in 2010, which was greater than five years after separation.  The examiner also indicated that a fasting plasma glucose between 100 and 125 equates to impaired fasting glucose.  The examiner indicated that it is common for physicians to refer to those with impaired fasting glucose as having "glucose intolerance."  The examiner indicated that impaired fasting glucose and impaired glucose tolerance are both "categories of increased risk for diabetes."  The examiner noted that approximately 25 percent of subjects with either will progress to type 2 diabetes over three to five years and that, conversely, approximately 75 percent will not develop diabetes within three to five years.  Finally, the examiner indicated that a review of drug information about the Anthrax vaccine showed "no data to support a cause and effect relationship between this agent and subsequent development of DMII."  

At the outset, the Board notes that diabetes is a chronic disease listed under 38 C.F.R. § 3.309(a), and may be presumed to have been incurred in service if manifested to a degree of 10 percent or more within one year from the date of separation.  

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that diabetes manifested in service or within the first post-service year.  The Board acknowledges that the Veteran had an elevated glucose level in January 2005, which was four months after discharge, and that a VA dietician noted a diagnosis of Type 2 diabetes, newly diagnosed.  However, the Board also notes that the Veteran's primary care physician did not diagnose the Veteran with diabetes at that time, but rather assessed him as having glucose intolerance, a diagnosis that was continued in the VA treatment record based upon his glucose and A1C levels.  The Board is not required to accept as probative evidence a diagnosis that is not supported by the objective medical evidence of record.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

Moreover, the Board finds the November 2010 and January 2016 VA examination findings that diabetes did not manifest in 2005 more probative than the single, unsupported notation in the nutrition consultation.   

The aforementioned January 2016 VA opinion is highly probative on the issue of whether the Veteran had a diagnosis of diabetes in 2005.  It was based upon an extensive and thorough review of the Veteran's claims file, pertinent medical records, and an examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  Based on this review, the VA examiner provided a compelling explanation for why the Veteran did not have a diagnosis of type 2 diabetes mellitus until five years after service discharge.  Moreover, the conclusions are consistent with the evidence of record, which shows that the Veteran consistently denied a history of diabetes during Naval Hospital treatment until 2010 and that he was not otherwise treated for or diagnosed with diabetes.  

Based on the foregoing, the Board finds that service connection cannot be granted based on chronicity or continuity of symptomatology as diabetes did not manifest during service or within one year of separation from service.  38 C.F.R. § 3.309 (a).

The Veteran also asserts that service connection for diabetes is warranted as an undiagnosed illness due to his service in the Persian Gulf.  

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that VA determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317 (a)(1)(ii).  There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War. See 38 C.F.R. § 3.317 (c).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii)
 
The Veteran's DD 214 shows that he received the Southwest Asia Service Medal, while his personnel records show service on the U.S.S George Washington from November 1991 to September 1994.  The Southwest Asia Service Medal, as pertinent to naval service aboard an aircraft carrier, such as the U.S.S. George Washington, requires service in one or more of the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, or portions of the Arabian Sea on and after August 2, 1990, through November 30, 1995.  SecNavInst. 1650.1H, Aug. 22, 2006, paragraph 8-20 (available at http://awards.navy.mil).  Although the Southwest Asia Service Medal is not always qualifying, the Veteran's receipt of the medal in this case is sufficient to demonstrate the Veteran's service meets the naval service requirements of 38 C.F.R. § 3.317 (e).  Accordingly, the Veteran is a Persian Gulf War veteran, and he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  

Diabetes mellitus, however, is a clinically diagnosed disorder, and is therefore not subject to the undiagnosed illness provisions found at 38 C.F.R. § 3.317 (a)(1)(ii).  Moreover, diabetes is specifically excluded from the definition of an unexplained chronic multi-symptom illness.  Thus, the evidence of record does not support the claim for service connection for diabetes mellitus on a presumptive basis as an undiagnosed illness.   

The Veteran is therefore not entitled to invoke these presumptions for diabetes, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the record shows that the Veteran has a current diagnosis of diabetes.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.  Additionally, the Veteran received Anthrax shots in service.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service event and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diabetes is related to any injury, event, or illness in service, to include anthrax immunization.  

The Board finds the January 2016 medical opinion to be highly persuasive to the issue of whether diabetes is related to the Veteran's service, to include Anthrax vaccines.  The examiner considered an accurate and complete history; provided a definitive opinion and supported the opinion with reasons that included references to current research and the information provided by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  The examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the Veteran's diabetes and had sufficient facts and data on which to base conclusions.  Moreover, the opinion is accompanied by a thorough rationale and reference to pertinent evidence of record.

The Board has considered the treatise evidence submitted in support of the Veteran's claim.  The Veteran submitted a news release discussing testimony before Congress of a possible link between vaccines and diabetes.

The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  

Here, the treatise evidence provided by the Veteran is extremely general in nature.  The article merely notes testimony regarding a possible link between vaccines, including Anthrax, and diseases, such as diabetes.  However, the article does not indicate the likelihood of such a link or causation.  The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's diabetes and his in-service Anthrax vaccinations.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the articles to the specific facts of the Veteran's case.  

The Board has also considered the Veteran's assertions that his diabetes is due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed diabetes is related to an incident of service, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value. 

Based on a review of the record evidence, the Board concludes that service connection for diabetes is not warranted.  Although the record evidence shows that the Veteran currently has this condition, it does not indicate that it has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a respiratory condition (other than sleep apnea), to include asthma, is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issue on appeal.

The Veteran was last provided a VA examination in connection with his service-connected lumbar spine disability in January 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the January 2016 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from the Gainesville VA Medical Center documenting low back treatment.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  The Veteran should also be provided the opportunity to identify and/or submit any outstanding evidence relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner is also requested to address whether as a result of the service-connected low back disability, the Veteran suffers from muscle spasm and/or guarding severe enough to result in (1) an abnormal gait; or, (2) abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, or right and/or left lower extremity radiculopathy as a result of his back disability.  Specifically, the examiner should address the Veteran's reports of radiating pain and diagnoses of sciatica documented in the claims file, and provide an opinion as to whether they are neurological manifestations of the Veteran's low back disability or are otherwise etiologically related to the low back disability.

The examiner should also state whether the Veteran has incapacitating episodes of low back pain, and if so, the duration of the episodes. 

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's low back disability has upon his ability to perform ordinary activities of daily living. 

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  If the claim is not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


